Citation Nr: 1721658	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO, in pertinent part, established service connection for PTSD and assigned an initial rating of 70 percent, effective November 19, 2008.  Further, the RO denied TDIU.  The Veteran appealed, contending a higher rating was warranted for his PTSD, and that he was entitled to a TDIU.  He did not disagree with the effective date for the establishment of service connection for his PTSD.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected PTSD has been manifested during the pendency of this case by total occupational and social impairment, to include as due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  In addition to his PTSD, the Veteran is also service connected for coronary artery disease (CAD) status-post myocardial infarction and coronary artery bypass surgery, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined disability rating is 80 percent.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for service connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability are met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating for his PTSD and entitlement to a TDIU.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - PTSD

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, the Board notes that the record reflects the Veteran's PTSD has been manifested throughout the pendency of this case by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, as well as irritability and anger outbursts.  However, such symptomatology is generally associated with either the current 70 percent or lower evaluations under the schedular criteria of Diagnostic Code 9411.

The Board also notes that the record does not indicate the type of symptomatology generally associated with the 100 percent rating to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  For example, a January 2009 VA general medical examination noted that the Veteran had normal judgement and comprehension of commands; average intelligence; appropriate behavior; no hallucinations/delusions or obsessive behavior.  Although a history of memory problems was noted, there was no indication he had memory loss for names of close relatives, own occupation or own name.

A January 2010 VA PTSD examination notes the Veteran was clean, neatly groomed, and appropriately dressed; and it was found he had to ability to maintain minimum personal hygiene.  He was oriented to person, time, and place.  Although thought process was noted to be rambling with an overabundance of ideas, thought content was unremarkable.  Further, there was no delusions, hallucinations, inappropriate behavior, suicidal or homicidal thoughts.  The extent of his impulse control was found to be good.  As such, it does not appear he had a persistent danger of hurting self or others.  Although his immediate memory was found to be mildly impaired, his remote and recent memory was normal.  As such, it appears consistent with mild memory loss.

More recent VA examinations in April 2013 and June 2015 indicated the Veteran did not have any of the specific symptomatology associated with a 100 percent schedular rating under Diagnostic Code 9411.  The April 2013 VA examination also noted that he was neatly groomed, seasonally and casually dressed.  His speech pace, intensity, and amplitude were within normal limits.  He was alert and well oriented to person, place, time, and circumstance.  He denied acute suicidal or homicidal ideation in active or passive forms.  Stream of thought was linear and persistent; content was logical and goal directed.  He also denied hallucinations.  Further, the examiner stated there was no obvious impairment in thought process or communication during the examination.  On the June 2015 VA examination, the Veteran's appearance was found to be casual and appropriate; his was alert and oriented in all spheres; thought process was unremarkable; and speech was within normal limits.  He denied suicidal/homicidal ideation.  No perceptual abnormalities were reported or observed.  

The Board acknowledges that there are medical records that include findings of memory loss and dementia.  However, the records indicate this is due to cerebrovascular accident and not his PTSD, to include a November 2013 VA hospitalization report and treatment records dated in May 2016.  

The Board further notes that various treatment records, to include records dated in November 2014, note the Veteran had passive thoughts of death.  Also, a November 2013 treatment record notes his spouse stated he had made verbal threats to kill himself.  In addition, the Board reiterates there is evidence of irritability and angry outbursts.  However, these records generally conclude the Veteran was not suicidal or homicidal, which indicates he does not present a persistent danger or hurting self or others.  Further, treatment records throughout the pendency of this case have found no evidence of hallucinations or delusions, and that the Veteran was alert and oriented.  His thought process was noted as being "rational" in various treatment records dated from 2013 through 2015.  His treatment records do not otherwise indicate the type of symptomatology associated with a 100 percent schedular rating under Diagnostic Code 9411.

The Board acknowledges that the Veteran's PTSD has been manifested by other symptomology not specifically referenced in the schedular criteria including hypervigilance, exaggerated startle response, and difficulty concentrating.  Pursuant to the holdings of Mauerhan, supra, and Vazquez-Claudio, supra, the Board must make a determination as to whether the Veteran's PTSD symptomatology has resulted in the level of occupational and social impairment which warrants a rating in excess of 70 percent.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to constitute total occupational and social impairment.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this case, the record indicates the Veteran has consistently been assigned GAF scores indicating less than total occupational and social impairment.  For example, records reflect the Veteran was assigned a GAF score of 60 in September 2008, 55 in May and August 2009, 54 in January 2010, 58 on the January 2010 VA PTSD examination, and 64 in April and May 2013, and 50 in November 2013.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also Carpenter, supra, regarding the GAF scores of 51 to 60.  In any event, all of these score indicate less than total occupational and social impairment due to the service-connected PTSD.

The Board further notes that the January 2010 VA examiner explicitly stated the Veteran was not assessed to be totally occupationally impaired and was not assessed to be unemployable based solely on service-connected mental health symptoms.  The more recent VA examinations in April 2013 and June 2015, in summarizing the Veteran's overall occupational and social impairment, used language which reflects less than total occupational and social impairment due solely to his service-connected PTSD.  Moreover, such findings appear consistent with the anecdotal evidence of record to include the fact the Veteran has been married for many years, there is evidence he has had good relations with family members, and other evidence indicating he has participated in church activities.

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected PTSD has been manifested during the pendency of this case by total occupational and social impairment, to include as due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, he is not entitled to a rating in excess of 70 percent, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

The Board notes it was cognizant the Veteran has used medication to treat his service-connected PTSD.  The Court has held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Here, in addition to his PTSD, the Veteran is also service connected for CAD status-post myocardial infarction and coronary artery bypass surgery, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined disability rating is 80 percent.  38 C.F.R. § 4.25.  As such, he satisfies the schedular criteria for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, neither the Veteran's age nor the impairment caused by nonservice-connected disabilities is for consideration.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the record reflects that the Veteran worked for many years as an underground coal miner until 2008, to include duties as an electrician.  The record also reflects he has a high school education, as well as additional training to perform electrician duties as an underground coal miner.

The Board also notes that there is evidence, including statements from the Veteran and his former employer, that he stopped working in 2008 due to the impairment caused by a nonservice-connected knee disability.  Nevertheless, the fact the Veteran stopped working due to a nonservice-connected disability does not preclude his being currently unable to engage in substantially gainful employment due solely to the service-connected disabilities.

The Board acknowledges that the January 2010 VA PTSD examination found the Veteran was not unemployable due to his mental health symptoms.  In addition, a November 2010 VA heart examination indicated the service-connected CAD did not impact his ability to work.  However, it is not clear whether that opinion was based upon the fact he was not engaged in work at that time.  Further, it does not appear a competent medical opinion has been promulgated regarding the combined effect of the service-connected disabilities on his ability to work.

In this case, the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based upon a knee disability and his CAD.  Granted, the Board is not bound by this determination, and it also takes into account a nonservice-connected disability which is not for consideration in determining whether a TDIU is warranted.  However, the fact that the CAD was one of the recognized disabilities for these benefits does indicate it provides significant impairment with his ability to engage in employment.

The Board further notes that on exercise stress testing conducted as part of the November 2010 VA heart examination, the lowest level at which the Veteran reported symptoms was 5.5 METs.  The examination reported stated this was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  In view of this finding, as well as the findings contained in other medical treatment records, it appears the impairment due to the CAD would generally preclude the type of employment consistent with the Veteran's work history; particularly when combined with the impairment associated with his PTSD and tinnitus.  Moreover, the Veteran's ability to transition/train to a different type of occupation would appear to be difficult at best due to the impairment caused by his service-connected disabilities.  For example, as noted above, his PTSD was found to be manifested by difficulty in establishing and maintaining effective work and social relationship, to include on the April 2013 and June 2015 VA PTSD examinations.  He would also have difficulty based upon the impairment associated with his CAD and tinnitus.

In view of the foregoing, it appears this Veteran is capable of no more than marginal employment consistent with his education and work history due to the impairment caused by his service-connected disabilities.  Under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

For these reasons, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

An initial rating in excess of 70 percent for service-connected PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU due to service-connected disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


